— Judgment unanimously affirmed. Memorandum: On his appeal from convictions for attempted murder in the second degree of one victim and murder in the second degree of another, defendant argues, among other things, that there should be a reversal and a new trial because the court’s charge offended the rule in Sandstrom v Montana (442 US 510) even though the error was not preserved for review (see People v Thomas, 50 NY2d 467, 472). We disagree. In the first place, we do not read Connecticut v Johnson (460 US_, 103 S Ct 969) as requiring us to reach the unpreserved issue as a matter of discretion pursuant to-CPL 470.15 (subd 6). Even if we were to reach the issue, we would affirm because the charge is identical to that given in People v Gray (71 AD2d 295, 298-299) which we held was not contrary to Sandstrom. We have examined defendant’s other contentions and find no basis for reversal. (Appeal from judgment of Supreme Court, Erie County, Doyle, J. — murder, second degree, and attempted murder, second degree.) Present — Hancock, Jr., J. P., Callahan, Denman, Green and Moule, JJ.